Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 16 November 2020.

CLAIMS UNDER EXAMINATION
           Claims 21, 27-29, 36, 38-46 and have been examined on their merits.

            PRIORITY
Foreign Priority document EP14305332, filed on 07 March 2014, is acknowledged.

WITHDRAWN OBJECTIONS
The objection to claim 46 has been withdrawn due to claim amendment.



NEW REJECTIONS:
New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 27-29, 36 and 38-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villalba et al. (previously cited; Methods For Preparing Accessory Cells and Uses Thereof For Preparing Activated NK Cells. WO2012/146702 1 November 2012) in view of Peltier et al. (previously cited; Pooled Cord Blood Units. WO2011140654A1 2011) as evidenced by Merriam Webster Dictionary (previously cited; definition: pool) and the National Cancer Institute (previously cited; definition: Natural Killer cell).


Claim 21 recites a step of providing at least “n” umbilical cord blood units or a fraction thereof. A fraction of a UCB unit is broadly interpreted to be any portion obtained from umbilical cord blood. Further, the claim recites each unit or fraction thereof comprises NK cells and T cells. This is interpreted to mean NK cells and T cells are inherently found in umbilical cord blood.

Villalba et al. disclose an in vitro or ex vivo method for preparing activated NK cells, comprising the steps consisting of (i) contacting living NK cells with at least one accessory cell of the invention under conditions and for a duration sufficient to induce activation of the NK cells; (ii) recovering said activated NK cells (page 11, lines 1-5). Villalba teaches living NK cells may be “prepared from a donor, including umbilical cord blood units” (UCB) (page 11, lines 14-15). Because “units” is plural, more than one UCB is interpreted to be used. Said cells may be obtained by isolation and enrichment (page 11, lines 14-15). The living NK cells can be prepared by providing cells depleted of T cells from a donor (page 11, lines 23-24).

Claim 21 has been amended to recite the HLA class I groups genotype is the same in each UCB unit, wherein said group is selected from the group consisting of:

HLA Bw4, which recognized by KIR3DL1
HLA C group 1, which is recognized by KIR2DL2/3; and 
HLA C group 2, which is recognized by KIR2DL1

The recitation of which KIR each HLA group is recognized by is interpreted to further identify the HLA class group in each UCB unit. If the UCB has one of the recited genotypes, it is interpreted to be recognized by the recited KIR.

In Example 2, the art teaches “mononuclear cells are obtained from an umbilical cord blood (UCB) unit expressing HLA-Cgl and HLA-Bw4”. Examiner notes HLA-Cgl and HLA-Bw4 read on the groups now recited in claim 21. These are class I ligands (page 3, line 32 through line 4 of page 4). Example 2 discloses two UCB units are used to perform the disclosed experiments. Therefore both units are interpreted to have the disclosed expression pattern.

The art teaches NK cells express inhibitory Killer Cell Immunoglobulin-like Receptors (KIRs) for self class I ligands (page 3, lines 32-35).  The art teaches KIRs KIR2DL2 and KIR2DL3 recognize group I alleles and KIR3DL1 recognizes HLA-Bw4.

The conditions of step i) for the NK cell activation may consist of culturing the living
NK cells with different concentrations of accessory cells and in the presence of different
concentrations of NK cell-activating cytokines such as IL-2, IL-12, IL-15, IL-18 and type I
30 interferons. Only the NK cells missing the absence of their cognate receptor KIR ligand receptor in the accessory cells will be activated and, hence, will proliferate (page 11, lines 26-31).

Claim 21 has been amended to recite the accessory cells and the NK cells “to be expanded and activated” are HLA-KIR mismatched. Villalba prepares an accessory cell by inhibiting in said cell the expression of a gene encoding for a Killer-Cell Immunoglobulin-like Receptor(s) (KIR) ligand (page 5, second full paragraph).

Villalba teaches contacting living NK cells with at least one accessory cell under conditions and for a duration sufficient to induce activation of the NK cells (page 11, first paragraph).

The art teaches the following (page 2, first paragraph) 
Data from several laboratories suggest that exploiting NK cell alloreactivity could have a large beneficial independently of NK cell source. Mismatched transplantation triggers
alloreactivity mediated by NK cells, which is based upon 'missing self recognition'. Donor -versus-recipient NK cell alloreactions are generated between individuals who are mismatched for HLA-C allele groups, the HLA-Bw4 group and/or HLA-A3/11. KIR ligand mismatching is a prerequisite for NK cell alloreactivity because in 20 donor-recipient pairs that were not KIR ligand mismatched in the graft-versus-host direction, no donor alloreactive NK clones were found

The passage states “KIR ligand mismatching is a prerequisite for NK cell alloreactivity”.

Villalba teaches the use of HLA-ligand mismatched EBV-accessory cells to induce preferential expansion of NK cells (page 16, lines 18-19).  

As evidenced by Merriam Webster, to “pool” means to “combine”. While the art teaches the use of units from a donor, uses 2 UCB units that have a major HLA class I group genotype, and discloses cells from UCB with the claimed HLA groups, the art does not explicitly teach combining or pooling UCB units to perform experiments. 

Peltier teaches a method of pooling umbilical cord blood from separate donors ([0001]). The art teaches pooling increases the yield of nucleated cells ([0016]). "Nucleated cells" refers to cells that have a nucleus, i.e., an organelle that comprises chromosomal DNA. Nucleated cells include, e.g., white blood cells and stem cells ([0042]). As evidenced by the National Cancer Institute, NK cells are a type of white blood cell.

Villalba discloses the use of an umbilical cord blood unit with a major HLA class I group genotype. The art teaches the use of units from a donor. It would have been obvious to combine the teachings of Villalba and Peltier by pooling more than one of said UCB units taught by Villalba. One would have been motivated to do so since Villalba teaches a method of obtaining NK cells from UCBs and Peltier teaches UCBs can be pooled to increase the yield of nucleated cells. The skilled artisan would do so to increase the number of NK cells obtained from UCB with the same genotype. One would have had a reasonable expectation of success since Peltier teaches umbilical cord blood can be pooled. One would have expected similar results since both references use cord blood. 

MPEP 2144.04
IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

Therefore claim 21 is rendered obvious (claim 21).


Pooling more than one UCB with the same genotype is rendered obvious on the grounds set forth above. Because each unit has the same HLA genotype, the HLA I groups present would be recognized by the same KIR by NK cells. Therefore claim 27 is rendered obvious (claim 27).

Villalba teaches cells are expanded for 10 and 20 days (Example 2). While Villalba does not explicitly teach the claimed amplification factor, because each step is rendered obvious by the teachings of the prior art, one would expect to obtain the claimed amplification factor if expansion takes place for the time period claimed (hence, up to 28 days). Therefore claim 28 is included in this rejection (claim 28).

As recited above, Villalba teaches the conditions of step i) for the NK cell activation may consist in culturing the living NK cells with different concentrations of accessory cells and in the presence of different concentrations of NK cell-activating cytokines such as IL-2, IL-12 and IL-15. The recited cytokines are interpreted to be NK activated factors. Therefore claims 29 and 42 are included in this rejection (claims 29 and 42).

Claim 36 recites the use of more than 2, but less than 100, UCB units. This is interpreted to be a change in the size or proportion of the UCB units used. Pooling at least 2 UCB units is rendered obvious on the grounds set forth in the rejection of claim 21. It would have been obvious to use more than 2 UCB units with the same expression 
MPEP 2144.04
IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Therefore claim 36 is included in this rejection (claim 36).


Villalba teaches in one embodiment, the accessory cells is alive or has been previously irradiated (page 11, line 32). Therefore claim 38 is included in this rejection (claim 38).

Villalba teaches immortalizing said accessory cells (see page 10, lines 12-13). Therefore claim 39 is included in this rejection (claim 39).

In another embodiment, Villalba teaches the method of the invention further comprises a step consisting of immortalizing said accessory cell. As a result said accessory cell will constitute a cell line that proliferate indefinitely in culture. Methods for immortalizing cells are well known in the art. By a way of example, Epstein Barr virus ("EBV") can immortalize human lymphocyte (page 10, lines 13-19). Therefore claim 40 is included in this rejection (claim 40).

claim 41).

While Villalba uses NK cells from UCB units, the art does not explicitly teach said units have been cryopreserved and thawed. 

Peltier teaches UCB units can be cryopreserved ([0016]). The art teaches the use of cryoprotective agents to prevent adverse effects upon thawing ([0065]).

It would have been obvious to use UCB units that have been frozen and thawed. One would have been motivated to do so since Peltier teaches UCB units which have been frozen and thawed can be pooled. The skilled artisan would freeze cells to store them for future use. One would have had a reasonable expectation of success since Peltier UCBs that have been frozen can be successfully pooled. One would have expected claim 43).

Villalba teaches cells are expanded for 10 and 20 days (Example 2). While Villalba does not explicitly teach the claimed amplification factor, because each step is rendered obvious by the teachings of the prior art, one would expect to obtain the claimed amplification factor if expansion takes place for the time period claimed (hence, up to 28 days). Therefore claims 44 and 45 are included in this rejection (claims 44-45).

As set forth above, Villalba teaches NK cells can be prepared using umbilical cord blood depleted of T cells from “the donor” (page 11, lines 14-25). A single donor is interpreted to mean one UCB unit (i.e., one that has not been pooled).  It would have been obvious to delete T cells before pooling since Villalba teaches T cells obtained from a single donor can be depleted. While claim 46 is directed to a particular sequence of steps, the MPEP teaches absent unexpected results, the selection of any order of performing process steps is prima facie obvious

2144.04 [R-6] IV. Changes in Size, Shape or Sequence of Adding Ingredients

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 46 is included in this rejection (claim 46).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 16 November 2020 are acknowledged. The Applicant notes Villalba discloses at page 11, line 14 that “the living NK cells may be prepared from a donor” and alleges this clearly indicates that NK cells are only prepared from one donor at a time. While the Applicant acknowledges Villalba teaches a plurality of UCBs, it is argued said plurality is referring to these blood units as a group of available raw material for NK cells, not that they can be used together for NK amplification. The Applicant alleges this is demonstrated by Example 2, at page 16, line 26. Here, “results from 2 UCB units” is alleged to be a reference to the results of 2 separated UCBs that have confirmed the hypothesis, not that a pool of 2 UCBs have been performed.

The Applicant argues a careful reading of Villalba further indicates “Villalba is using one type of KIR expressing NK cell”. In contrast, the arguments state in claim 21 “a pool is not about selecting UCBs for the only expression of one KIR receptor. Instead, a pool comprises identical KIR-Ligand profile UCBs, independently of KIR phenotype or even genotype”. Pooled UCBs in the presently claimed invention are selected to be compatible on a KIR-Ligand profile basis. This means that if their HLA alleles (HLA A, B & C) are in the group of the 4 known KIR-Ligands: if they are positive or negative for respectively HLA A3/A11, and/or HLA Bw4, and/or HLA C group 1, and/or HLA C group 2. Selected patterns are preferably positive for all KIR-Ligands (meaning that they 
The Applicant states Peltier explains umbilical cord blood units (UCBs) can be pooled from different donors. The Applicant argues it must be noted that pooled cells are not cultured in vitro before injection, and that the patient did not exhibit a positive mixed lymphocytes reaction (MLR) when culturing cells from HLA incompatible donors. The Applicant alleges at least one compatible UCB must be provided for each patient, meaning that a donor selection must be performed specifically for each patient. The arguments state this is not the case for the claimed methods, where no patient-specific donor selection step is needed, with no risk of unavailable compatible UCB for rare HLA genotype patients.
 The arguments state a skilled artisan would not have been motivated to pool UCB units wherein the pattern for major HLA class I groups genotype is the same, and wherein all NK cells are not expressing the cognate mismatched KIR receptor. The Applicant alleges in the claimed method, the selection criteria of the UCB units which can be pooled and associated to the “HLA-KIR mismatched” accessory cells is fundamentally different from the selection criteria used in Villalba and is not suggested by Peltier. The arguments state the claims are not varied from the prior art by merely changing a size or proportion. Instead, the type of cells that are pooled is changed. 

EXAMINER’S RESPONSE
The arguments are not persuasive.  While Villalba teaches cells “may be obtained from a donor”, the art does not teach NK cells can only be prepared from “one donor at a time” as alleged by the Applicant. Even arguendo Villalba did explicitly teach the use of UCB units from one donor at a time, Examiner notes claim 21 does not require the use of UCB units from different donors. Claim 21 only recites pooling UCB units with the same genotype. Therefore the units, or fractions thereof, can be from the same donor. Pointing to the use of two units to perform experiments in Example 2, the Applicant argues the plurality of UCBs only refers to separated UCB units. This argument is not 
The living NK cells may be prepared from a donor, including umbilical cord blood units (page 11, lines 14-15).

Thus passage does not require units be kept separate, as alleged by the Applicant. As set forth above, the use of pooled UCB units is rendered obvious over the combined teachings of Villalba and Peletier. Villalba teaches the living NK cells may be prepared from a donor, including umbilical cord blood units (UCB), by different techniques which are known by the skilled person”. The Peletier reference is used because it provides motivation for pooling multiple cord blood units. One would pool UCBs to obtain more cells. Examiner notes Example 2 teaches experiments are performed using cells with the same genotype.

The Applicant alleges Villalba only uses one type of KIR expressing NK cells. In contrast, the Applicant alleges the term “pool” means identical KIR-Ligand profile UCBs, independently of KIR phenotype or even genotype”. The arguments state pooled UCBs in the presently claimed invention are selected to be compatible on a KIR-Ligand profile basis. The Applicant argues selected patterns are preferably positive for all KIR-Ligands (meaning that they express at least one HLA allele in each KIR-Ligand group) to allow a maximal alloreactivity of all pooled NK cells, allowing a lower activation threshold for a better tumor sensing and killing in all patients regardless to their HLA genotype. Examiner reiterates the claims do not recite any limitations directed to multiple donors. While the arguments state the use of UCB patterns positive for all KIR-ligands, and states this distinguishes the instant claims from Villalba-which allegedly uses one type selected from one of the recited groups (emphasis added by Examiner). Examiner notes while the Applicant argues a specific definition of the term “pooled”, the Instant Specification does not recite any definitions for the term pool. Therefore the arguments are not commensurate with the scope of the claim.
Regarding Peletier, Examiner notes the Applicant states Peltier explain umbilical cord blood units (UCBs) can be pooled from different donors. The Applicant argues that unlike Peltier no patient-specific donor selection step is needed, with no risk of unavailable compatible UCB for rare HLA genotype patients. Examiner points out the Peletier reference is used because it teaches blood units can be pooled. While the Applicant argues the claimed invention does not require donor selection steps, these are not claim limitations.
The Applicant argues “Villalba does not teach that multiple umbilical cord blood (UCB) units have been pooled. Peltier does not remedy this or other deficiencies of Villalba, including when the references are considered in combination”. Examiner notes the Applicant also states “Peltier explains umbilical cord blood units (UCBs) can be pooled”. Therefore while Applicant argues Villalba does not teach pooled units, and alleges Peltier does not remedy this deficiency, the Applicant also states Peltier explains units can be pooled. Therefore Peltier does teach units can be pooled, as admitted by the Applicant.
 a skilled artisan would not have been motivated to pool UCB units wherein the pattern for major HLA class I groups genotype is the same, and wherein all NK cells are not expressing the cognate mismatched KIR receptor. Examiner notes “wherein all NK cells are not expressing the cognate mismatched KIR receptor” is not a claim limitation. Further, motivation to pool blood units is provided by Peletier, which teaches doing so to harvest a greater number of cells. The Applicant alleges in the claimed method, the selection criteria of the UCB units which can be pooled and associated to the “HLA-KIR mismatched” accessory cells is fundamentally different from the selection criteria used in Villalba and is not suggested by Peltier.  Examiner notes “associating UCB units to mismatched accessory cells” is not a claim limitation. The claim recites NK cells and accessory cells are mismatched.
Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653